DETAILED ACTION
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0303761) in view of Araujo (An Bras Dermatol, 2016, 91(3), 331-335).
Xu is directed to a method of preparing stable microparticles containing a nutrient wherein the method comprises the a) dissolving a nutrient in an oil phase, b) dissolving a part of a capsule shell material in water to prepare an aqueous phase, mixing the aqueous and oil phase, d) homogenizing the emulsion to obtain droplets with a diameter of less than 1 um (see [0030]), e) adding and mixing additional shell material to the homogenized emulsion and f) spray granulating the emulsion and drying the resultant granules to obtain stable microparticles (see 
It is noted that the microparticles of Xu are smaller than that required by the instant claims (1 um v 10 um), however, obviousness exists where claimed ranges or amounts do not overlap with the prior art but are merely close. 1 um is sufficiently close to 10 um that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05(I).
Xu fails to teach their composition as comprising an organosilicon, such as monomethylsilanetriol and/or orthosilicic acid.
Araujo is directed to the use of silicon for skin and hair care. It is taught that orthosilicic acid stimulates fibroblasts that secrete collagen type I which improves skin strength (see page 331) (see instant claims 5, 16, 18 and 20). Araujo also teaches that monomethylsilanetriol is used as a source of silicon for maintaining skin health (see page 333) (see instant claims 1-4, 12, 13, 17 and 19). Thus, it would have been obvious to modify Xu’s microparticle method/composition to further include skin care actives such as orthosilicic acid and/or monomethylsilanetriol with a reasonable expectation in providing the much desired skin care benefit. The combination of prior art elements according to known methods to yield predictable results is indicia of obviousness. See MPEP 2143(I)(A). It is noted that instant claim 13 is a product-by-process claim for how the 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0303761) in view of Araujo (An Bras Dermatol, 2016, 91(3), 331-335) as applied to claims 1-6, 8 and 12-20 above, and further in view of Nayak et al. (US 2007/0205303).
Xu and Araujo fail to teach the process of preparation requiring a spray dryer equipped with a nozzle of a diameter between 1-40 mm, the spray drying carried out at a rotational speed of from 17000-19000 rpm and spray drying such that the inlet temperature is between 210-230oC and an outlet temperature between 90-120oC.
Nayak is directed to an atomizer for the production of flowable powders via spray drying.  The spray drying apparatus is taught to exhibit a high rotational speed (up to 20,000 rpm) which is used to break the imput slurry/liquid introduced through the vaned wheel on the disk which is ejected out in the form of a thin sheet of liquid (see [0028]). Nayak teaches that the nozzle diameter is to be 10 times the diameter of the largest particle present in the slurry (see [0011]) with a diameter of 0.6 mm (see [0029]) being contemplated. One of ordinary skill would identify this diameter as optimizable to best comport with the desired final particle size. The spray drying apparatus is to have a heated inlet so as to facilitate drying wherein the inlet temperature is taught to rise to a temperature of 415oC with an outlet temperature of 95-110oC (see [0102]). Although the parameters do not entirely overlap with the parameters of the claims, e.g. inlet oC, then this would have been the product of ordinary skill and common sense, not one of innovation. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611